Citation Nr: 0126296	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-09 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for residuals of shell 
fragment wounds of the right leg, currently evaluated as 
10 percent disabling.

2. Entitlement to an increased rating for residuals of shell 
fragment wounds of the left leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active duty from May 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The veteran was scheduled for a Board 
hearing in Washington, D.C., in July 2001, but failed to 
report and did not request that the hearing be rescheduled.  
As a result, the Board believes all due process requirements 
were met with regard to his hearing request.


FINDINGS OF FACT

1. The veteran has reported that he suffers intermittent left 
and right leg pain, particularly after prolonged standing.

2. Upon recent VA medical examination in October 2000, the 
veteran's left and right legs, and other associated muscle 
groups and/or joints, did not evidence loss of power, 
weakness, lowered threshold of fatigue, impairment of 
coordination, or uncertainty of movement.

3. The veteran's service-connected residuals of shell 
fragment wounds of the right leg are productive of no more 
than moderate impairment.

4. The veteran's service-connected residuals of shell 
fragment wounds of the left calf are productive of no more 
than moderate impairment.




CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment wounds of the 
right leg are not met.  38 U.S.C.A. §§ 1155, 5107, (West 
1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5311 (1996), 
effective prior to July 3, 1997; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311 (2001), effective from July 3, 1997.

2. The schedular criteria for a rating in excess of 10 
percent for residuals of shell fragment wounds of the left 
leg are not met.  38 U.S.C.A. §§ 1155, 5107, (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001)); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.56, 4.73, Diagnostic Code 5311 (1996), effective prior 
to July 3, 1997; 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 
5311 (2000), effective from July 3, 1997.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested increased ratings for his service-
connected residuals of left and right leg shell fragment 
wounds.  Before addressing these issues, the Board notes 
that, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West Supp. 2001)), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of a 
detailed Statement of the Case (SOC), and supplemental 
statement of the case (SSOC), issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We, therefore, 
believe that appropriate notice has been given in this 
matter.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and the SOC and SSOC issued by the 
RO clarified what evidence would be required to establish 
increased ratings.  The veteran and his representative 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Furthermore, in a 
comprehensive February 2001 letter, the RO advised the 
veteran that his claim had been reviewed under the new VCAA 
guidelines.  A copy of the RO's letter was also sent to the 
veteran's representative.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issues being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. 
§ 5103A).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (codified at 38 U.S.C. 5103A(d)).  
The veteran was afforded VA examinations in March 1998 and 
October 2000, and VA medical records have also been obtained 
and entered into the evidentiary record.  Thus, the statutory 
requirement in the Veterans Claims Assistance Act of 2000, 
that a medical examination or medical opinion be secured when 
necessary to make a decision on the claim, has been fully 
satisfied by the development action undertaken by the RO.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding his claim 
of entitlement to increased ratings for left and right leg 
residuals of shell fragment wounds.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, ___ Vet. App. 
___, No. 00-51 (Aug30, 2001).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

I.  Factual Background

The service records reflect that, in May 1971, the veteran 
sustained multiple fragment wounds to both legs in a land 
mine explosion in the Republic of Vietnam.  Clinical records 
indicate that, in September and December 1971, he complained 
that his ankles swelled and ached with prolonged standing, 
for which Tylenol and support hose were recommended.

A general surgical consultation report, dated in December 
1971, again noted that the veteran had sustained multiple 
fragment wounds to both lower extremities.  The examiner 
noted debridement and fragment wound scars of both lower legs 
and feet.  There was minimal muscle loss in the gastrocnemius 
on the right and left sides.  There was no major vessel or 
tendon involvement, and the veteran had full range of motion.  
He had minor discomfort and swelling on prolonged standing or 
after prolonged standing.  X-rays taken in December 1971 
showed numerous metallic fragments in both legs, with no bony 
abnormalities.  On a report of medical history, completed in 
mid-December 1971, at the time he was examined for separation 
from service, the veteran checked "yes" to having leg 
cramps, lameness, and foot trouble, and described his health 
as "fair".  He reported undergoing an operation to remove 
shrapnel from his legs, and said he was hospitalized in May 
1971.  The examiner noted the veteran's complaints of 
occasional aching due to fragment wounds of both lower 
extremities.

After service, a March 1977 VA examination report reflects 
the veteran's history of multiple fragment wounds of both 
lower legs, secondary to a mine explosion in the Republic of 
Vietnam in May 1971, and his then current complaints of leg 
pain, especially at night after standing all day.  He 
reported having received no treatment for his wound 
residuals.  

Examination findings showed there was a 12 by 1 centimeter 
(cm.) lineal scar of the lateral anterior right mid leg, a 7 
by 1/2 cm. lineal scar of the medial anterior right mid leg, a 
6 by 11/2 cm. lineal scar of the lateral right mid leg, and a 3 
by 11/2 cm. scar of the posterolateral right upper leg.  On the 
left leg, there was a 23 by 1 cm. lineal scar over the 
anterior left leg, a 71/2 by 1 cm. lineal scar of the posterior 
left calf, a 3 cm. and a 2 cm. lineal scar of the lateral 
left mid leg, and a 3 by 1 cm. lineal scar of the lateral 
left mid leg.  All the scars were well healed, non-attached, 
nonsymptomatic, and without limitation of motion or function.  
There were also multiple well healed, non-attached, 
nonsymptomatic, and without limitation of motion or function 
tiny shell fragment wounds scars over the legs, and two were 
noted over the left medial thigh.  All the attached joints 
had no redness, swelling, fever, or tenderness, and there was 
full range of motion.  The veteran reported that he could not 
wear combat boots because they rubbed his SFW (shell fragment 
wound) scars and was forced to wear "low-quarters," i.e., 
standard-type shoes.
X-rays of the right leg revealed multiple small metallic 
densities, ranging from 1 to 3 millimeters (mm.), in the 
muscles of the central portion of the leg, chiefly 
anteromedially.  The largest fragment was about 2 x 10 mm. in 
size, located along the posteromedial border of the tibia 
near the junction of the middle and distal thirds.  X-ray of 
the left leg showed similar metallic densities in the muscle 
of the left leg, anteriorly, scattered over the lower three-
quarters of the leg.  Final diagnoses included multiple 
fragment wounds of both legs, and rubbing of SFW scars by 
combat boots. 

In April 1977, the RO granted service connection for left and 
right leg residuals of SFW, evaluated as noncompensable under 
38 C.F.R. § 4.73, Diagnostic Code 5299 (1976).

In June 1997, the RO received the veteran's claim for 
increased ratings for his left and right leg disabilities.  
He reported tingling, numbness, swelling, and arthritic 
symptoms that he asserted were related to his service-
connected leg disabilities.

The veteran underwent VA orthopedic examination in March 
1998.  History was reported as to the veteran's having 
sustained SFWs of the legs from a booby trap in Vietnam in 
1971, and having been hospitalized for two months, with 
debridement was done at that time.  It was further reported 
that there had been no flare-ups, and there was no current 
active infection.  The veteran did not use an assistive 
device to ambulate, and his condition did not affect his 
usual occupation or daily activities.  He had little pieces 
of shrapnel that occasionally worked to the surface of his 
legs.  The knee joints were not involved.  

On clinical evaluation, there was no deformity, angulation, 
false motion, shortening, or intra-articular involvement.  
The veteran had scars and small-discolored black areas in the 
legs, that appeared to be shrapnel.  There was no malunion, 
nonunion, loose motion, or false joint, nor was there any 
tenderness, drainage, edema, painful motion, weakness, 
redness, or heat.  The veteran's weight-bearing was good, and 
his gait was normal.  There was no ankylosis and no joint 
involvement.  There was no leg shortening, and no 
constitutional signs of bone disease.  The diagnosis was 
shrapnel fragment wounds of the legs, bilaterally.  The 
veteran had a 6-inch left anterior, a 3-inch left anterior, 
and a 21/2 inch posterior shrapnel and surgical wound of the 
left leg.  On the right leg, he had a 2 inch and 4 inch 
anterior shrapnel and surgical scar.

VA outpatient medical records, dated from November 1998 to 
April 1999, reflect the veteran's complaints of bilateral 
lower extremity pain.  In November 1998, he reported 
increased leg pain in the past year, with dull aches and 
numbness.  In April 1999, the veteran reported bilateral leg 
pain that increased when he stood, and intermittent pain in 
his legs and knees that kept him awake at night.  He said his 
knees locked up and his legs gave way.  The examiner drew a 
diagram in the record, depicting the shrapnel wounds in the 
veteran's right leg.  On examination, the veteran's deep 
tendon reflexes were symmetrical and there was no 
hyperesthesia.  Knees apparently showed effusion and 
Lachman's sign was negative but tender.  The veteran was 
unable to squat due to knee pain, and single leg reflex was 
positive at 45 degrees.  X-rays of the veteran's knees 
revealed early minimal degenerative arthritis of the right 
and left knees.  There was a radiopaque density identified in 
the interarticular space on the right, thought to possibly 
represent a metallic fragment.  X-rays of his right and left 
tibia and fibula revealed numerous opaque densities overlying 
the soft tissue of the lower tibia and fibula.  They had the 
appearance of metallic fragments.  The remainder of the study 
was within normal limits.

In a May 1999 written statement, the veteran reported that 
his service-connected leg disabilities had worsened and 
affected his ability to work.  The veteran said it was harder 
for him to work, but he was unable to afford not to work.  
Although he did not use a cane or limp at his last VA 
examination, the veteran said he occasionally had to kneel or 
squat to work on a machine and had to pull himself up, 
because the legs did not push his weight up.  He said his 
legs hurt at night.  

In October 2000, the veteran underwent further VA 
examination.  According to the examination report, the 
veteran had a history of SFWs from a booby trap in Vietnam 
that were treated with immediate debridement and then further 
debridement in a hospital in Japan.  It was noted that the 
veteran continued to have bilateral problems with his lower 
legs and the top of his feet.  He had involvement of the 
front and both the sides of both calf areas and the dorsal 
areas on the tops of both feet.  He complained of 
intermittent bilateral leg pain that happened frequently 
during each day and was less noticeable when he moved about, 
i.e., when he walked during his work.  He had more of a 
problem when he tried to sit still, and found that moving his 
legs decreased his leg discomfort.  He also experienced 
greater leg ache in cold weather.  He denied swelling, 
redness, or open sores over his legs.  There was no evidence 
of bruises.  The veteran denied tenderness, but said if he 
banged his shins in the areas where he had shrapnel, he felt 
more tenderness than he thought appropriate.  The veteran 
said he had removed shrapnel fragments from his knees up 
until recently, but not in the past several years.  He had 
never used an assistive device to walk or had other problems 
with ambulation.  His only real problem with function was 
that when he bent down, he had difficulty with squatting for 
more than a couple of minutes due a problem getting up from 
the squatting to a standing position.  The veteran had the 
same problem if he was on his hands and knees and tried to 
get up.  He recently experienced knee pain that was a sharp 
pain -- the same as the intermittent leg pain described 
above.  He felt that his knees locked up, which he described 
more as a pain in the knees rather than stiffness and 
immovability.  His knee locked up repeatedly during the day, 
which gave him sharp pain and caused him to stop what he was 
doing.  He had not fallen or stumbled.  

Clinical evaluation revealed numerous healed wounds over the 
frontal areas of the calves, lower legs, and feet.  There 
were nodular densities along each shinbone, anteriorly at the 
tibia, and both areas were evident to palpation.  They were 
more prevalent on the right side than the left side and 
slightly tender to palpation.  The veteran had two 4 cm. long 
scars over the mid and lateral aspect of the right calf.  
There was a slight protrusion of the underlying muscle tissue 
through these scars that were almost round in shape, with 
atrophy of the skin over the scar.   He had a 4 cm. long scar 
that extended from the top of the dorsum of the right foot, 
across the ankle joint, and up onto the right shin.  He had a 
4 cm. scar over the top of the right shin, that extended 18 
more cm. up onto the right shin and became a 22 cm scar from 
the top of the right foot up onto the midpoint of the right 
shin.  It was not particularly tender, and was well healed.  
It was slightly hyperpigmented, and did not show up well.  
The examiner commented that none of the veteran's scars 
showed up really well on photographs that were taken at the 
time of examination. (Two color photographs of the veteran's 
legs, dated October 2000, are associated with the claims 
folder.)  There were three small, 4 cm. scars across the 
medial aspect of the right calf, and a 2 cm. scar over the 
medial aspect of the top of the right ankle.  There was full 
and normal range of motion of the right ankle.  There was no 
pain or crepitus with motion and no redness, swelling, or 
tenderness of the joints.  The veteran's right knee showed no 
pain, selling, or tenderness with movement and had full range 
of motion.  There was no abnormality to varus or valgus 
stress, and McMurray sign and drawer signs were not elicited.  
There was no crepitus with movement of the right knee.  

Further, as to the veteran's left leg, there was a nodularity 
noted over the ankle.  There was also a 26 cm. long scar 
along the anterior aspect of the shin down to the ankle.  
There were two small 4 cm. scars across the medial aspect of 
the lower calf.  There was a 10 cm. scar over the 
posterolateral aspect of the lateral calf (that the examiner 
noted showed on the photograph labeled no. 2).  There was an 
8 cm. scar on the top of the foot in the midline.  The scars 
were nontender and not red or open.  There was no bruising on 
the top of the foot, and full range of motion of the ankle 
and knee to all motions.  There was no varus or valgus stress 
abnormality, and drawer sign and McMurray signs were not 
elicited in the knee.  There was no crepitus with motion.  
The diagnosis was shell fragment wounds to the lower legs and 
feet, bilaterally, with residuals.  The examiner noted that 
X-rays taken by VA the previous year showed bilateral 
degenerative changes within the knee joints and multiple 
shell fragments in the lower legs and on top of the feet.  
According to the VA physician, degenerative joint disease was 
not shown on X-rays taken that day.

In November 2000, the RO awarded 10 percent disability 
evaluations for the veteran's service-connected residuals of 
left leg and right leg SFWs, under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, effective from June 1997.

II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right and left leg residuals of shell fragment 
wounds, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Muscle Group damage is categorized as mild, moderate, 
moderately severe, and/or severe, and is evaluated 
accordingly.  See 38 C.F.R. § 4.56(d).  Muscle Group XI 
affects plantar flexion of the foot, stabilization of the 
arch, flexion of the toes, and flexion of the knee.  38 
C.F.R. § 4.73, Diagnostic Code 5311 provides for ratings from 
zero to 30 percent for impairment of Muscle Group XI. 

38 C.F.R. § 4.55(a) provides that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.

Where VA issues an amendment to the rating schedule while an 
increased-rating claim is pending, and that amendment is more 
favorable to the claimant than the prior regulation, VA 
should apply the more favorable regulation to rate the 
disability for periods from and after the effective date of 
the change and should apply the prior regulation to rate the 
disability for earlier periods.  VAOPGCPREC 3-00, at 5 (Apr. 
10, 2000).  That guidance is consistent with longstanding 
statutory law, to the effect that an increase in benefits 
cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made. See 38 
U.S.C.A. § 5110(g) (West 1991); Rhodan v. West, 12 Vet. App. 
55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999). 

The RO received the veteran's informal claim for increased 
ratings, received on June 30, 1997.  Although minor changes 
were made to the rating schedule with respect to the 
evaluation of muscle injuries in an amendment that became 
effective on July 3, 1997, these changes did not alter the 
rating criteria or the percentage evaluations assigned for 
muscle injuries.  A version more favorable to the veteran is, 
therefore, not present in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). See also Baker v. 
West, 11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order).  See also Bernard v. Brown 
4 Vet. App. at 384.

In order for an increased evaluation to be assigned for the 
veteran's claim under Diagnostic Code 5311, in which the 10 
percent rating reflects moderate muscle disability, the 
veteran must be required to demonstrate either moderately 
severe or severe disability with respect to the affected 
muscle group.  See 38 C.F.R. § 4.73, Diagnostic Code 5311, 
prior to and after July 3, 1997.  The objective findings of 
moderate, moderately severe, and severe disability of the 
muscles are described in 38 C.F.R. § 4.56 (1996 and 2001).  
The Board has compared both the previous versions of 38 
C.F.R. § 4.56 and § 4.73, and the new versions of the 
regulations as published in 62 Fed. Reg. 30,235-240 (1997), 
now codified in the Code of Federal Regulations (2001).  We 
find that, although the regulations have been rephrased, the 
elements to be considered in determining the degree of 
disability have not been changed.

With respect to 38 C.F.R. § 4.73, Diagnostic Code 5311, the 
applicable criteria provide that, where there is a moderately 
severe injury to Muscle Group XI, described as the posterior 
and lateral crural muscles, and muscles of the calf, 
affecting the functions of propulsion, plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knees, a 20 percent rating will be assigned.  
A 30 percent rating is warranted for severe muscle injury.  
38 C.F.R. § 4.73, Diagnostic Code 5311.  This is the highest 
rating under that code section.

Under the old criteria, effective prior to July 3, 1997, 38 
C.F.R. § 4.56 provided that moderate disability of a muscle 
would be characterized by a through-and-through or deep 
penetrating wound of relatively short track, by a single 
bullet or a small shell or shrapnel fragment.  There would be 
an absence of the explosive effect of a high velocity 
missile, and of residuals of debridement or of prolonged 
infection.  Where there had been a muscle wound in service, 
the service medical records would show a record of 
hospitalization in service for treatment of the wound.  In 
addition, there would be records following service of 
consistent complaints of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles. Objectively, the medical evidence 
would show a moderate injury to a muscle group manifested by 
an entrance and (if present) exit scar, linear or relatively 
small, and so situated as to indicate a relatively short 
track of the missile through tissue; signs of moderate loss 
of deep fasciae or muscle substance or impairment of muscle 
tonus, and definite weakness on comparative tests.  38 C.F.R. 
§ 4.56(b) (1996), effective prior to July 3, 1997.

Also, under 38 C.F.R. § 4.56, effective prior to July 3, 
1997, moderately severe disability of a muscle would be 
characterized by a through-and-through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection or with sloughing of soft parts, and intermuscular 
cicatrization.  Where there had been a muscle wound in 
service, the service medical records would show a record of 
hospitalization for a prolonged period in service for 
treatment of the wound of severe grade.  In addition, there 
would be records following service of consistent complaints 
of cardinal symptoms of muscle wounds.  There might also be 
evidence of unemployability because of an inability to keep 
up with the work requirements. Objectively, the medical 
evidence would show a moderately severe injury to a muscle 
group manifested by an entrance and (if present) exit scar 
relatively large and so situated as to indicate a track of 
the missile through important muscle groups.  Further, there 
would be indications, on palpation, of moderate loss of deep 
muscle substance or moderate loss of normal firm resistance 
of muscles compared with the sound side.  Tests of strength 
and endurance of muscle groups involved would give positive 
evidence of marked or moderately severe loss.  38 C.F.R. § 
4.56(c) (1996), effective prior to July 3, 1997.

The version of 38 C.F.R. § 4.56 effective prior to July 3, 
1997, provided that severe disability of a muscles would be 
characterized by a through-and-through or deep penetrating 
wound due to a high velocity missile or large or multiple low 
velocity missiles, or the explosive effect of high velocity 
missile, or a shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding, and cicatrization.  For an in-
service wound, the service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.

Moreover, prior to July 3, 1997, tests of strength, endurance 
compared with the sound side, or coordinated movements would 
show positive evidence of severe impairment of function.  
Reaction of degeneration would not be present in electrical 
tests, but a diminished excitability to faradic current, 
compared with the sound side, may be present. Visible or 
measured atrophy may be present, with adaptive contractions 
or the opposing groups of muscles, if present, indicating 
severity.  Adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebra, with epithelial 
sealing over the bone without true skin covering, in an area 
where bone was normally protected by muscle, indicated the 
severe type of muscle damage.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds to the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there was sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996), effective prior to 
July 3, 1997.

Under the new rating criteria, effective July 3, 1997, the 
introductory portion of 38 C.F.R. § 4.56 provides that: (a) 
an open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.

The Board notes that the remainder of the new version of 38 
C.F.R. § 4.56 is otherwise essentially the same as the old 
version, in its description of the relative severity of 
muscle disabilities.  However, for the sake of clarity and in 
order to show that both versions have been fully considered 
by the Board, we will set forth the new version.

Under the new rating criteria at 38 C.F.R. § 4.56(d), 
effective July 3, 1997, moderate disability of muscles is 
described as through-and-through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  History 
should include service department record or other evidence of 
in- service treatment for the wound; record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings should include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (2000), effective July 3, 1997.

The type of injury associated with a moderately severe 
disability under Diagnostic Code 5311, is described as being 
from through- and-through or deep penetrating wounds by small 
high-velocity missiles or large low-velocity missiles, with 
debridement, prolonged infection, sloughing of soft parts or 
intermuscular cicatrization.  History should include 
prolonged hospitalization in service for treatment of a wound 
of severe grade, and consistent complaint of cardinal signs 
and symptoms of muscle wounds.  Objective findings should 
include relatively large entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups, with moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance as compared with the sound side.  38 C.F.R. § 
4.56(d)(3) (2001).

The type of injury associated with a severe disability of 
muscles under Diagnostic Code 5311 includes a deep 
penetrating wound due to high velocity missile, or explosive 
effect of high velocity missile, or a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The history and complaint should include 
cardinal signs and symptoms of muscle disability worse than 
those shown for moderately severe muscle injuries, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings show extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of the 
muscle.  Tests of strength, endurance, or coordination 
movements compared with the corresponding muscles of the 
uninjured side indicated severe impairment of function.  An 
X-ray may show minute multiple scattered foreign bodies.  
Palpation of the muscles shows moderate or extensive loss of 
deep fascia or of muscle substance, soft or flabby muscles in 
the wound area.  38 C.F.R. § 4.56(d)(4) (2001).

In addition to the foregoing criteria as to muscle damage, a 
10 percent evaluation may be assigned for superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2001).  A 10 percent evaluation is for 
assignment for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7804 (2001). 
Other scars are to be rated on the basis of the limitation of 
function of the affected part.  Diagnostic Code 7805 (2001).  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994) 
(holding that separate ratings may be assigned for the 
separate and distinct manifestations of the same injury).

After reviewing the evidence of record, the Board finds that 
a rating in excess of 10 percent, under either the old or 
current criteria, is not warranted for either the veteran's 
service-connected right or left leg residuals of shell 
fragment wounds.  The record shows that the initial shell 
fragment wounds of the right and left legs resulted in 
retained foreign bodies but did not result in artery or nerve 
damage of either leg.  The wounds were debrided, but the leg 
wounds were not so severe as to result in any significant 
complications during the few weeks that the veteran was 
hospitalized in 1971.  Indeed, the wounds were sufficiently 
mild that he returned to duty, and reported only minor 
discomfort when examined in December 1971.  Only his 
complaints of occasionally aching legs were noted when he was 
examined for separation from service.  

The relatively minor nature of the left and right leg wounds 
was confirmed on the initial VA examination conducted in 
March 1977, when his scars were described as well healed, 
nontender, non-attached, nonsymptomatic, and without 
limitation of motion or function.

Further, in reaching our conclusion, the Board notes that the 
evidence of record, in particular, the veteran's most recent 
VA medical examination in October 2000, does not reflect that 
the his left or right calf, or the other associated muscle 
groups or joints, evidenced loss of power, weakness, lowered 
threshold of fatigue, impairment of coordination, or 
uncertainty of movement.  In this respect, the veteran's 
primary complaint is that he suffers from intermittent pain 
in his left and right legs.  He has stated that the pain is 
associated with prolonged sitting or standing, the former 
being required of him at work, and that the pain is more 
noticeable at night when he sits.  He also described 
difficulty getting up from a squatting to a standing 
position.

The Board is cognizant that, other than the veteran's report 
of intermittent pain, the evidence does not reflect 
manifestations of any other residuals associated with the 
residuals of his left and right leg residuals of shell 
fragment wounds.  Therefore, the Board finds that the 
veteran's current disability ratings, under both the old and 
current criteria, representing moderate muscle disability, 
adequately compensate him for any residual intermittent pain 
he currently suffers as a result of his service-connected 
disabilities.

As discussed above, 38 C.F.R. § 4.56 provides guidance as to 
what some indications of moderately severe and severe muscle 
disability would be in order to warrant an increased 
evaluation.  In this instance, the Board finds that the 
objective medical evidence, with consideration of both the 
old and current rating criteria for muscle injuries, as well 
as consideration of 38 C.F.R. §§ 4.40 and 4.45, does not 
support a finding of moderately severe or severe muscle 
injury for the veteran's residuals of left leg or right leg 
shell fragment wounds.  The Board has carefully considered 
the evidence of record, including the veteran's contentions, 
but finds that a preponderance of the evidence is against his 
claim.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5311, prior to and after July 3, 1997.

The medical evidence since the veteran sought an increased 
rating has not shown that the residual scars of the right and 
left legs are poorly nourished with repeated ulceration, or 
painful and tender on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  The scars observed on VA 
examination in October 2000 were found to be well healed, 
nonadherent, and no more than slightly tender, and a right 
leg scar was described as only "slightly hyperpigmented."  
Although there was atrophy on recent examination over the mid 
and lateral aspect of a right calf scar, prior examination 
findings have been essentially consistent as to the absence 
of any objective evidence of a symptomatic or atrophied scar.  
The veteran himself only complained that his legs ached.  The 
Board therefore concludes that a separate compensable rating 
for the muscle injuries and the residual scarring, under the 
holding of Esteban v. Brown, 6 Vet. App. at 261-62, is not 
warranted.  

Furthermore, the Board finds in this case that the evidence 
does not present an unusual disability picture so as to 
render impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001) (such ratings may be authorized by the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service).  For example, there is no evidence of record, nor 
has it been contended by the veteran or his representative, 
that the veteran's service-connected left and right leg 
residuals of shell fragment wounds have caused marked 
interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  While, 
in May 1999, the veteran asserted that his service-connected 
leg disabilities affected his ability to work, he said that 
he had not missed any time from work due to these 
disabilities. 


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wounds of the right leg is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wounds of the left leg is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

